Fourth Court of Appeals
                                        San Antonio, Texas
                                                July 28, 2016

                                            No. 04-16-00471-CV

                                         IN RE William B. SIMS

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

       On July 28, 2016, Relator filed a petition for writ of mandamus and an emergency motion
for temporary relief. This court is of the opinion that a serious question concerning the
mandamus relief sought requires further consideration. See Tex. R. App. P. 52.8(b). The
respondent and the real party in interest may file a response to the petition for writ of
mandamus in this court no later than August 12, 2016. Any such response must conform to
Texas Rule of Appellate Procedure 52.4.

       Relator’s request for emergency relief is GRANTED. The Temporary Orders in Suit
Affecting the Parent-Child Relationship issued by the trial court on July 26, 2016 are stayed
pending final resolution of the petition filed in this court.


           It is so ORDERED on July 28, 2016.


                                                        PER CURIAM




           ATTESTED TO: _______________________________
                        Keith E. Hottle, Clerk



1
 This proceeding arises out of Cause No. 2016-CI-10677, styled In the interest of K.S.S., a Child, pending in the
408th Judicial District Court, Bexar County, Texas, the Honorable Karen H. Pozza presiding.